Citation Nr: 0008859	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

2. Entitlement to service connection for residuals of a 
fracture of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1987 to 
January 1989 and, thereafter, served in the Army Reserves.  
This matter comes to the Board of Veterans' Appeals (Board) 
from February 1992 and August 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In an April 1996 decision, the Board denied the veteran's 
claim for service connection for a right foot disorder and 
remanded his claim for service connection for residuals of a 
right lower extremity fracture to the RO for further 
development.  In October 1996, the Board again remanded the 
claim for residuals of a right lower extremity fracture to 
the RO.

As previously noted, service connection for a right foot 
disorder was denied by a Board decision dated in April 1996.  
This determination is final and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board from a RO rating decision of August 
1996 that again denied the claim of entitlement to service 
connection for a right foot disorder. 

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim and denied it as not well grounded in its 
August 1996 rating action.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1. An uanppealed Board decision dated April 1996 denied 
service connection for a right foot disorder.

2. The evidence added to the record added to the record since 
the April 1996 rating decision does bear directly and 
substantially upon the specific matter under consideration 
regarding service connection for a right foot disorder and 
does warrant reconsideration of the merits of the claim on 
appeal.

3. No competent objective evidence has been submitted to 
demonstrate that the veteran currently has a right foot 
disorder or that subjective complaints of right foot pain 
began in service or is otherwise related to service.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has residuals of a fracture of 
right lower extremity or that subjective complaints of 
right lower extremity pain began in service or is 
otherwise related to service.


CONCLUSIONS OF LAW

1. Evidence received since the April 1996 Board decision is 
new and material; the claim for service connection for a 
right foot disorder is reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.156(a), 
20.1100 (1999).

2. The claim for service connection for a right foot disorder 
is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3. The claim for service connection for residuals of a 
fracture to the right lower extremity is not well 
grounded. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board, in a decision dated April 1996, denied service 
connection for a right foot disorder.  The Board found at the 
time that the evidence was entirely negative for any medical 
evidence suggesting that the veteran had a current right foot 
disability that could be related to active service.  The 
decision of the Board was final based on the evidence then of 
record.  38 U.S.C.A. §7104; 38 C.F.R. § 20.1100.  

The evidence of record at the time of the April 1996 Board 
decision included some of the veteran's service medical 
records that did not describe complaints or treatment for a 
right foot problem.  Medical records from the veteran's 
reserve service described a left knee injury, but were not 
referable to a right foot disorder.  

Also of evidence at the time of the April 1996 Board decision 
was a February 1991 VA examination report.  X-rays of the 
veteran's right foot showed no evidence of fracture or 
dislocation.  There were no osteoblastic or osteolytic 
lesions and the joint spaces were within normal limits.  A 
hallux valgus was noted.  According to the VA examination 
report, the veteran reported a right foot injury in February 
1987 and complained of frequent right foot pain.  The VA 
examiner noted the veteran's claim of a history of stress 
fracture of the third metatarsal and diagnosed status post 
stress fracture of the right third metatarsal, no residual.

The Board also considered the veteran's testimony at his 
March 1993 personal hearing at the RO when he testified that 
approximately three weeks after entering basic training he 
injured his right foot and had pain on the top of his foot 
near his toes.  The veteran went to the clinic and received 
Motrin and crutches.  X-rays were taken at the William 
Beaumont Medical Center and the veteran was told he had a 
stress fracture of the right foot.  A doctor advised the 
veteran that he could cast the foot and miss basic training 
or take light duty on crutches.  The veteran opted to take 
light duty, wore tennis shoes and said his foot ultimately 
improved.  

At his hearing, the veteran submitted a copy of a January 
1987 letter to his parents in which he said he hurt his right 
foot when running, went to Beaumont hospital and had x-rays 
taken.  He thought two bones behind his third and fourth toes 
were fractured and, if so, he would need a cast.  However, in 
a postscript dated the next day, the veteran said he did not 
need a cast as there was no fracture and he had to stay off 
his foot for a few days.

The Board also considered findings of a January 1994 VA 
orthopedic examination.  According to the examination report, 
the veteran gave a history of sustaining a stress fracture of 
the right third metatarsal distal end during basic training.  
He indicated that in 1987, during advanced training, he 
sustained a stress fracture of the right proximal leg.  The 
veteran reported that he was honorably discharged without any 
disabilities of any kind.  Diagnoses included status post 
stress fracture of the third metatarsal without any 
disability findings and there was no disability.

The April 1996 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the April 1996 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO indicated that a claim for service connection for a 
right foot disorder was received in May 1996.  The relevant 
evidence associated with the claims file subsequent to the 
April 1996 Board decision includes additional service medical 
records, a VA examination report and the veteran's written 
statements.

Added to the record were additional service medical records, 
some duplicative of those already of record.  On a report of 
medical history completed in November 1988 for ETS 
(expiration of term of service), the veteran checked yes to 
having broken bones and foot trouble and indicated that he 
was treated for a right tibia fracture and had a fractured 
bone on his right foot.  The examiner noted a stress fracture 
of the right tibia and right metatarsal.  When examined for 
ETS, a lower extremity or musculoskeletal abnormality was not 
described on the examination report.  

On a December 1992 report of medical history, completed in 
connection with his reserve service, the veteran said he was 
in good health and checked no to having a bone or joint 
deformity.  On a service medical examination report of the 
same date, a right foot or musculoskeletal disorder was not 
described.

Added to the record was a June 1998 VA examination report 
that reflects the veteran's complaints of minor, intermittent 
right foot aching that did not restrict activity.  He denied 
swelling.  The veteran gave a history of right foot pain 
during basic training in 1987 with no specific history of 
injury.  He was advised about a stress fracture, used 
crutches and was on a profile for a while and his pain 
subsided.  X-ray of the veteran's right foot was normal, with 
no residual of any fractures.  The diagnosis was normal right 
foot, no evidence of fracture.  In the VA doctor's opinion, 
the veteran had no residual of a previously diagnosed stress 
fracture of the tibia, fibula and foot on the right side.  
The medical examiner commented that review of (service 
medical) records failed to reveal anything other than a 
doctor's notation.  Regarding the veteran's right foot, the 
VA doctor said there was no residual of stress fracture and 
function and structure were normal.  Currently, there was no 
evidence of any residual of previously diagnosed stress 
fracture of tibia, fibula and metatarsals.

In a statement received in September 1998, the veteran said 
he injured his right foot and leg in service and the 
residuals do not prevent him from working.  They caused 
intermittent discomfort and the veteran thought he might 
experience future complications.  

The evidence received since the April 1996 Board decision 
consists of additional service medical records, a VA 
examination report and the veteran's written statements that 
his right foot disorder had its onset during his period of 
military duty.  The additional service medical records 
reflect a notation regarding a history of a stress fracture 
of the right metatarsal when examined for separation in 
November 1988 and, thus, is new and does bear directly and 
significantly on the question of whether a right foot 
disorder had its onset, or was aggravated, during service.  
This, this evidence is new and material and, therefore, 
reopens the veteran's claim.  38 U.S.C.A. §§ 7105; 38 C.F.R. 
§ 3.156(a); see Hodge v. West.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (a) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

According to 38 U.S.C.A. § 1131 (West 1991), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. 

The veteran has contended that service connection should be 
granted for a right foot disorder.  The record demonstrates 
that while a history of a stress fracture of the right 
metatarsal was noted on the veteran's medical history 
completed prior to discharge, a right foot disorder not was 
found on examination for separation from service.  Moreover, 
on VA examinations after the veteran's separation from 
service, there was no showing that the veteran had right foot 
disorder.  In fact, in June 1998, x-ray of the right foot was 
normal, the diagnosis was normal right foot and the VA 
examiner said there was no residual of stress fracture and 
function and structure were normal.  Furthermore, the veteran 
has submitted no evidence to show that he currently has a 
right foot disorder.  While in December 1998, the veteran's 
representative argued that the veteran's subjective 
complaints of pain had been overlooked in considering his 
claim, in September 1998, the veteran described having only 
some intermittent discomfort, but expressed concern about 
future complications.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
right foot disorder has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
right foot disorder.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).




II. Service Connection for Residuals of Fracture to Lower 
Right Extremity

The veteran is also seeking service connection for residuals 
of a fracture of the right lower extremity.  The legal 
question to be answered, initially, is whether the veteran 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If he has not presented a well-
grounded claim, his appeal must fail with respect to this 
claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  To that 
end, however, the Board remanded the veteran's claim in April 
and October 1996 to have the RO endeavor to obtain additional 
service medical records, to give the veteran the opportunity 
to undergo further VA examination and to enable him to submit 
additional medical evidence in support of his claim.  The 
examination reports and additional evidence received by the 
RO are associated with the claims folder.  As will be 
explained below, the Board finds that this claim is not well 
grounded.

The Board notes that some of the veteran's service medical 
records are evidently unavailable from the National Personnel 
Records Center (NPRC), according information received from 
the NPRC, most recently in January 1997.  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) has further held 
that "[n]owhere do VA regulations provide that a veteran 
must establish service connection through medical records 
alone." Stozek v. Brown, 4 Vet. App. 457, 461 (1993), 
quoting Cartright v. Derwinski, 2 Vet. App.  24, 25-26 (1991)

A. Factual Background

Private medical records dated from February to December 1986 
indicate that the veteran, who was 17 years old, underwent 
right knee arthroscopic shaving and then experienced 
bilateral knee pain.  When examined in December 1986, there 
was no swelling and he had good bilateral stability with no 
effusion.  

An entrance examination report is not of record.  Available 
service medical records do not describe complaints or 
treatment for a right lower extremity disorder.  On the 
November 1988 report of medical history completed for ETS, 
the veteran checked yes to having broken bones and foot 
trouble and said he had a right tibia fracture while in AIT 
(advanced individual training).  The examiner noted a stress 
fracture of the right tibia.  When examined for ETS that day, 
there was no report of lower extremity or musculoskeletal 
abnormality.

Post service, reserve service and private medical records 
reflect complaints and treatment for a left knee injury and 
are not referable to a lower right extremity disorder.

A February 1991 VA examination report shows that the veteran 
complained of frequent right leg pain and reported injuring 
his tibia or "fibia" in April 1987.  X-ray of the right leg 
showed an old healed fracture of the mid fibula.  There was 
no evidence of fracture or dislocation.  The radiographic 
impression was old healed fracture of the fibula, otherwise 
normal study.  The VA examination includes a diagnosis of 
status post fracture of the mid fibula (possibly). 

A December 1992 report of medical history and examination 
report, completed in conjunction with the veteran's Army 
reserve service, are entirely negative for complaints or 
findings referable to a lower right extremity disorder.

At his February 1993 personal hearing, the veteran testified 
that he injured his right lower extremity after a day of 
running during AIT training.  His leg was painful and 
swollen- about four inches below the knee.  He went to the 
clinic the next day but the swelling had subsided.  The 
veteran said a specialist (medic, apparently) concluded that 
he had shin splints and prescribed Motrin.  He returned to 
his unit and continued to participate in physical activity.  
Thereafter, he was placed on profile for approximately a week 
and restricted from running.  On his third visit to the 
clinic regarding his lower right leg pain, he was sent to the 
Beaumont Army Medical Center for x-rays.  A doctor advised 
him that there had been a fracture to the bone, perhaps a 
month earlier, but it was about sixty to seventy percent 
healed. As the veteran was already on crutches and the leg 
healing, the doctor advised him to stay on crutches for 
another week.  The veteran denied any right leg trauma and 
said the problem eventually healed.  He currently experienced 
residual discomfort during physical activity.  The veteran 
entered reserve service in September 1989.

According to the January 1994 VA orthopedic examination 
report, the veteran gave a history of sustaining a stress 
fracture of the right proximal leg tibia, without contact or 
injury.  Two months later, an orthopedic evaluation concluded 
that he had a completely healed stress fracture that caused 
no subsequent or current problems.  He had no disabilities at 
discharge from active service.  Regarding his right leg, the 
veteran said there was no symptom of any type, even with 
weather, function or anything else.  Diagnoses included 
status post stress fractures of his tibia on the right and 
stress fracture of his third metatarsal without any 
disability findings.

In June 1998, the veteran underwent VA orthopedic examination 
and complained of minor aching in the right foot with no 
complaints about his legs.  He gave a history of right leg 
pain during advanced training and said his leg was warm and 
swollen.  He was on sick call, took medication and had x-
rays.  A cast was not applied, he was on profile and the leg 
pain dissipated.  He had no subsequent right leg trouble.  X-
ray of the right leg showed a slight thickening of the medial 
cortex of the upper tibia and also kind of fusiform cortical 
bulging in the proximal part of the fibular.  There was no 
evidence of any deformity or fractures.  The pertinent 
diagnosis was mild thickening of the cortex of the tibia and 
fibula, right leg, no evidence of fracture or any residual 
stress fracture.  The VA examiner commented that the veteran 
had no residual of previously diagnosed stress fracture of 
the tibia or fibula and the records (evidently service 
records) only reflect a doctor's notation.  In the VA 
physician's opinion, the mild thickening of the cortex of the 
upper tibia was developmental and not a residual of a stress 
fracture.  The fusiform bulging of the fibula was growth 
abnormality without any suggestion of a stress fracture.  The 
rationale was that if there was a stress fracture in 1987 or 
1988, it would have completely disappeared and not left any 
corticel (cortical?) thickening the way it was presented.  
Moreover, the upper tibia is not a common site for stress 
fracture.  Currently, there was no evidence of any residual 
of previously diagnosed stress fracture of tibia, fibula and 
metatarsals.

In a statement received in September 1998, the veteran said 
he injured his right foot and leg in service and the 
residuals do not prevent him from working.  They caused 
intermittent discomfort and the veteran thought he might 
experience future complications.

B. Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  A well-
grounded service connection claim generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  See Epps v. Gober, 1126 F.3d at 1464.

The veteran has contended that service connection should be 
granted for residuals of fracture to the right lower 
extremity.  The record demonstrates when examined for 
discharge in November 1988, a musculoskeletal or lower right 
extremity abnormality was not described, although the 
examiner noted the veteran's report of a right tibia stress 
fracture on a report of medical history.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had residuals of a 
right lower extremity fracture.  In fact, in 1994, the 
veteran told a VA examiner that he had no symptoms of any 
type, function or anything else regarding his right leg and, 
in June 1998, a VA examiner found no evidence of any residual 
of previously diagnosed stress fracture of tibia, fibula and 
metatarsals.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of a 
fracture of the right lower extremity.  In December 1998, the 
veteran's representative argued that the veteran's subjective 
complaints of pain had been overlooked in considering his 
claim.  However, the Board notes that in 1994, the veteran 
denied any right leg discomfort to a VA examiner, in June 
1998, he had no complaint about his legs and, in September 
1998, he described only some intermittent discomfort, but 
expressed concern about future complications.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has residuals of a fracture of the right 
lower extremity has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. at 393-94.  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  The evidence now of record fails to show that the 
veteran currently has residuals of a fracture of the right 
lower extremity.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. at 390.



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a right foot disorder is granted.

Service connection for a right foot disorder is denied.

Service connection for residuals of a fracture to the right 
lower extremity is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 15 -


- 14 -


